Title: To Alexander Hamilton from Jacob Read, 19 May 1803
From: Read, Jacob
To: Hamilton, Alexander



Savannah 19th; May 1803
Sir

I have been applied to by some friends whom I very much regard, to give a few Letters of Introduction to Jas. Hume Esqr; now of this City and who intends in the Course of the summer to Visit the Northern & Eastern States, and I have had the Freedom to give him a Letter to yourself. The Wish I know Mr Hume entertained to be made acquainted with a Gentleman so justly intitled to Celebrity, as General Hamilton is, and the pleasure I know it gives you to receive Strangers of Worth & high Talent, were my Inducements to take the liberty I have. I assure you it will ever give me great pleasure to reciprocate any attentions you may please to shew to my Friend by the like Civilities to any Friend of your’s that may visit my residence whether in the southern states or Elsewhere and I beg on any such occasion you will be pleased to Command me.
Mr Hume was for many years the King’s Attorney General in Georgia during the Royal Government—he was afterwards Chief Justice of E. Florida & lastly Chief Justice of Georgia during the time the State was a second-time under the Royal power.
At the Commencement of the Revolution Mr; Hume being of the King’s Council, was ordered off by the Committee of safety & he retired to England where he remained ’till appointed to the Bench in Florida. Notwhthstanding his obedience to the mandate & a Conduct truly liberal mild & Correct Governor O’Howley, (of whom you may have heard & Who by the bye was as great a Scoundrel as ever disgraced humanity) put this Gentleman on His Act of banishment & Confiscated his Estates. This Act of Injustice to so good & honorable a Man the Legislature have Corrected & Relieved Mr Hume from the pains & penalties of Mr OHowley’s Law.
Mr Hume having acquired very large Estates in Lands & Negroes in this State has lately come over from Scotland where he has many years resided at his own Estate, Carroll Side, near Edinburgh & will pass some time in the United States. He is now on his first Visit to the Northern & Eastern States—for altho’ a Carolinian by Birth Mr Hume (as most of us formerly were) was Educated in Britain & took his Degree at the Middle Temple. I have been thus Minute to make you Acquainted with the whole Facts Relating to the Gentleman I have taken leave to introduce to your acquaintance, and I ask for him a small share of that Notice & of those attentions which you so readily bestow on Strangers of merit. Mr Hume is accompanied by his Lady who is of one of the most reputable old Families of Georgia. They have no family.
I hope in the Course of a few Weeks to have the pleasure of seeing you in New York, where I expect to join Mrs; Read, & of once more assuring my Friends in person of My high Respect & Esteem for them.
I have the Honour to remain   Dear Sir   Your most obedt Huml. Srvt

Jacob Read
The HonlMajr: Genl; HamiltonNew York

